Montgomery, J.
This is a proceeding for the improvement of a highway less than three miles in length, begun before the Board of Commissioners of the County of White, and taken by appeal to the court below. Appellants’ motion to dismiss, and demurrer to, the petition were overruled, and the work ordered constructed, and these rulings have been assigned as errors. The real question involved is the validity of the law upon which the proceeding was founded, and that question has been decided adversely to appellants in the eases of Smith v. Board, etc. (1910), ante, 364, and Harmon v. Gephart (1910), ante, 391. Appellants’ counsel criticise the form of judgment entered by the court below, but no motion to modify the same was made, and no question in that respect is presented for review. Upon the authority of the cases cited the judgment herein is affirmed.